Title: To James Madison from Charles D. Coxe, 21 April 1802 (Abstract)
From: Coxe, Charles D.
To: Madison, James


21 April 1802, Philadelphia. “I am extremely sorry that in consequence of several untoward and unforeseen accidents which have interven’d since the acceptance of my commission, I am at this late period under the disagreable necessity of returning it.… The total loss of a considerable sum at Cap François, in consequence of the recent burning of that place, and the privation (by Congress) of a considerable amount of Drawbacks, which I conceived myself as justly entitled to; has so entirely deprived me of the means of supporting myself at so unprofitable a post as Dunkirk, that I am induced to hope you will do me the justice to believe this step of mine is taken in consequence of imperious necessity as Mr. Appleton who will deliver you this, can more particularly inform you.”
 

   
   RC (DNA: RG 59, ML). 1 p.


